Exhibit 10.1
 
 
ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this "Agreement") is entered into as of April 1,
2015 (the "Closing Date"), by and among B&R Liquid Adventure, LLC, a California
limited liability company ("B&R"), and American Brewing Company, Inc., a
Washington corporation ("ABC"), both of whom may be referred to individually as
"Party" or collectively as "Parties".
 WHEREAS, B&R wishes to sell to ABC and ABC wishes to purchase from B&R, certain
assets of B&R, used in connection with B&R's business on the terms and
conditions contained herein


NOW, THEREFORE, in consideration of the covenants, premises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


ARTICLE I.
PURCHASE AND SALE OF ASSETS
SECTION 1.1  Purchased Assets.  At Closing, upon the terms and subject to the
conditions set out in this Agreement, and in reliance on the covenants and
representations made by B&R and ABC in this Agreement, B&R shall sell and
deliver, or cause to be sold and delivered, to ABC, and ABC shall purchase from
B&R, certain assets, consisting of Two Hundred Seventy-Five Thousand Dollars
($275,000) worth of inventory, fixed assets and intellectual property
(collectively, the "Purchased Assets"), free and clear of all liens, in exchange
for the Purchase Price.  The Purchase Price is a negotiated price and not
dependent on any appraisal or valuation.  The assets purchased are listed on
Exhibit C and are incorporated as part of this Agreement.  The secured creditors
identified in Exhibit F shall tender to ABC for filing with the Secretary of
State form UCC-3 concurrently with the payment by ABC to B&R of the cash
consideration at Closing.
SECTION 1.2  Excluded Assets.  The excluded assets are listed on Exhibit E to
this agreement.
SECTION 1.3  Liabilities Assumed by ABC.  As further consideration for the
consummation of the transactions, ABC assumes as of the closing date only the
specific liabilities of B&R (collectively, the "assumed liabilities"), as are
listed on Exhibit D and are incorporated as part of this agreement.  In
addition, ABC will help B&R collect receivables in the ordinary course of
business for all invoices issued prior to April 1, 2015.  ABC will attempt to
collect the accounts receivable and promptly upon receipt, and no less
frequently than weekly, turn over to B&R the cash received as the receivables
are collected.  All checks payable to B&R Liquid Adventure LLP (or cognate of
such name) in payment of invoices dated before the Closing shall be deposited in
B&R's bank account.  Any check payable to B&R for invoices arising after the
Closing shall be endorsed by B&R and delivered to ABC for deposit by ABC.  Any
check payable to ABC or its affiliates for invoices arising before the Closing
shall be endorsed by ABC and delivered to B&R for deposit by B&R. ABC shall use
its best efforts to collect accounts receivable, but shall not be liable or
responsible for any discounts, partial payments, nonpayment or any uncollectable
amounts.  In addition, any collection activity that is necessary to collect any
of the accounts receivable shall be the responsibility of B&R.  All accounts
receivable related to invoices issued on or after April 1, 2015 shall be the
sole property of ABC, and shall not be paid to B&R.  The shares of common stock,
cash payment and promissory note shall be issued and paid to B&R upon Closing.
 

--------------------------------------------------------------------------------

 
 
Except for the Assumed Liabilities, ABC is not assuming any Liabilities of B&R
whatsoever (the "Excluded Liabilities"), all of which will remain the
responsibility of B&R.  Such Excluded Liabilities shall include, but are not
limited to, any and all secured debt, payables to B&R's attorneys or the Devil's
Canyon Brewery claim.  ABC shall assume a contract with B&R's packager in
accordance with Exhibit H.
SECTION 1.4  Space Sharing Agreement.  B&R shall remain in possession of B&R's
current premises ("Premises") until approximately September 30, 2015.  B&R shall
enter into a space sharing agreement for the Premises with ABC in the form of
Exhibit G.  Under the space sharing agreement, the employees of B&R who become
employees of ABC may continue to use B&R's premises, including the offices and
desks that they currently use.  B&R will reasonably accommodate other ABC
employees who have a need to share the Premises.  As compensation, ABC shall
reimburse to B&R all rent, common area expenses, utilities, and other costs and
expenses of the Premises through September 30, 2015.  B&R shall give notice to
the landlord immediately that B&R will vacate the premises by September 30,
2015, and that the Landlord should mitigate damages by seeking a tenant to
assume possession on October 1, 2015, or as soon thereafter as possible.
ARTICLE II.
PURCHASE PRICE AND PAYMENT
SECTION 2.1  Purchase Price; Payment.  In consideration of the conveyance to ABC
of the Purchased Assets, and for each other right acquired by ABC under this
Agreement, ABC shall make the following payments ("Closing Payments"): (1) issue
to B&R  restricted common stock in an amount equal to Five Hundred Thousand
Dollars ($500,000) based on the average of the closing price of ABC common stock
for the five days prior to the Closing of this transaction ("Restricted
Shares"),; (2) pay to B&R a cash payment of Two Hundred Sixty Thousand Dollars
($260,000), of which Fifty Thousand Dollars ($50,000) was paid prior to Closing,
and (3) issue a promissory note to B&R in an amount of One Hundred Forty
Thousand Dollars ($140,000), for an aggregate purchase price of Nine Hundred
Thousand Dollars ($900,000) (the "Purchase Price").  The promissory note shall
be secured by a lien on the assets of ABC pursuant to a security agreement
executed concurrently with this Agreement.  B&R shall file a UCC-1 to perfect
the security interest.
SECTION 2.2  Price Protection.  B&R shall receive price protection on the common
shares issued at Closing for a period of Eighteen (18) months, meaning that on
the date that is 18 months from the date of execution of this Agreement, if the
market value of the common stock issued pursuant to this Agreement is less than
Five Hundred Thousand Dollars ($500,000), ABC shall issue additional shares so
the aggregate amount of shares held by B&R is equal to a market value of
$500,000 based on the average closing bid price for the five days prior to the
date that is 18 months from execution of this Agreement.  The price protection
listed in this Section 2.2 shall only apply to the certificate(s) issued at
Closing and to the original holders of such shares, and shall not apply or be
assignable or transferable to any subsequent holders or subsequent
certificate(s) originating from those issued at Closing.  The "original holders
of such shares" shall include the creditors and equity holders of B&R to whom
the shares are subsequently distributed in connection with the liquidation of
B&R.  ABC shall register the shares in the names of such equity holders and
creditors at the request of B&R.
SECTION 2.3  Restriction on Restricted Shares.  The sale of the Restricted
Shares shall be subject to the requirements of Rule 144 promulgated by the
Securities and Exchange Commission.  In addition, beginning six months after the
Closing, and on the last day of each calendar quarter thereafter, each holder of
Restricted Shares may sell up to but not more than fifteen percent (15%) on a
cumulative basis of the number of Restricted Shares that the holder initially
received as a result of this transaction.  All restrictions on the sale of the
Restricted Shares shall terminate 18 months after the Closing.  The Restricted
Shares shall bear a legend setting forth the restrictions of this Section 2.3.
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.4  Disclosure of Acquisition.  Upon completion of the transaction
contemplated by this Agreement, ABC shall file all necessary forms with all
federal and state regulatory agencies to properly disclose the transaction,
which shall include a Form 8-K and an audit of B&R's financial statements.  B&R
shall assist ABC with any requests necessary to file such documents.
ARTICLE III.
CLOSING; DELIVERIES
SECTION 3.1  Closing.  The closing (the "Closing") of the transactions will take
place contemporaneously with the parties' execution of this Agreement, upon the
terms and subject to the conditions of this Agreement, by the exchange via
e-mail, facsimile or other electronic transmission of executed copies of this
Agreement and the other documents, agreements and instruments required under
this Agreement on the Closing Date (with manually executed copies to be
delivered via overnight courier if not exchanged on the Closing Date).
SECTION 3.2  Closing Deliveries.
(a)  B&R's Deliveries to ABC.  At the Closing, B&R will duly execute, if
applicable, and deliver to ABC:
(i)  a bill of sale, substantially in the form attached to this Agreement as
Exhibit A (the "Bill of Sale");
(ii)  certified copies of resolutions of B&R's board of directors and
shareholders, authorizing and approving the execution, delivery and performance
of this Agreement and the consummation of the transactions;
(iii)  any other documents as may be reasonably requested by ABC to effect the
transactions.
(b)ABC's Deliveries.  At the Closing, ABC will duly execute, if applicable, and
deliver to B&R:
(i)  the Closing Payments;
(ii)  the Bill of Sale;
(iii)  certified copies of resolutions of ABC's board of directors and
shareholders, authorizing and approving the execution, delivery and performance
of this Agreement and the consummation of the transactions;
(iv)  such other documents as may be reasonably requested by B&R to effect the
transactions.
 
3

--------------------------------------------------------------------------------

 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF B&R
As of the Closing Date, except as set forth in Exhibit F, B&R makes the
following representations and warranties to its knowledge to ABC.
SECTION 4.1  Authority, Power and Capacity.  B&R has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
under this Agreement and to consummate the transaction.  This Agreement has been
duly authorized, executed and delivered by B&R, constitutes the valid and
binding agreement of B&R and is enforceable against B&R in accordance with its
terms.
SECTION 4.2  Conflicts; Consents.
(a)  The execution and delivery by B&R of this Agreement does not, and the
consummation of the transactions associated with this Agreement will not,
violate any provision of the Organizational Documents of B&R; result in the
creation of any Lien upon the provision of any of B&R's services or the
Purchased Assets, conflict with or result in a breach of, require a consent,
create an event of default (or event that, with the giving of notice or lapse of
time or both, would constitute an event of default) under, or give any person or
entity the right to terminate, accelerate or modify any obligation or benefit
under, any contract, lease, permit or order to which B&R is a party or by which
B&R or the Purchased Assets are bound or affected.
(b)  The execution and delivery by B&R of this Agreement does not, and the
consummation of the transactions associated with this Agreement will not, result
in a violation of, or require the Consent, other action by, or registration,
declaration or filing with or notice to, any Governmental Authority under any
law or order applicable to B&R, the provision of any of B&R's services or the
Purchased Assets. There is no pending or, to B&R's knowledge, threatened
proceeding against B&R before any court or Governmental Authority, to restrain
or prevent the consummation of the transactions or that might affect the right
of ABC to own and control the Purchased Assets or to use those assets as it sees
fit.
SECTION 4.3  Organization and Authority.
(a)  B&R is a limited liability company, duly organized, validly existing and in
good standing under the laws of the State of California.  B&R has all requisite
power and authority to own or lease and operate its properties and assets and to
carry on the provision of its services. True and correct copies of B&R's
Operating Agreement and Amendments thereto and list of shareholders and
shareholdings have been furnished to ABC.
(b)  B&R has furnished various organizational documents of to ABC for review,
including the minutes, stock ledgers, stock transfer and similar records.  B&R
does not represent or warrant that they are accurate or complete.
SECTION 4.4  Properties and Assets of B&R.
(a)  No liens.  B&R owns or otherwise has the right to use all of the properties
and assets, real and personal, tangible and intangible, now owned or used by B&R
to provide its services.  Upon consummation of the transactions, ABC will
acquire good and marketable title to the Purchased Assets, free and clear of all
liens.  The Purchased Assets constitute all of the assets, properties and rights
used or held for use by B&R for the provision of its services, consistent with
past practice.
 
4

--------------------------------------------------------------------------------

 
(b)  Intellectual Property.  B&R has the right to use the name "B&R Liquid
Adventure, LLC" without payment to any person.  B&R owns or possesses adequate
licenses or other rights to use all material intellectual property rights
("IPRs") used by B&R to provide its services.  No affiliate of B&R owns or uses
any material IPRs of B&R.  The IPRs are described in Exhibit B.
SECTION 4.5  Exclusivity.
(a)  From the date of execution through April 1, 2015, B&R hereby covenants and
agrees that it will not enter into any public offering, merger, combination,
divestiture, financing, joint venture, sale and/or acquisition agreement in
whatever form, except for agreements in the ordinary course of business
(including, without limitation, joint venture, sale license or distribution
agreements) or enter into any other transaction that would preclude the
consummation of this Agreement.  Notwithstanding the foregoing, the Exclusivity
Period shall immediately terminate (i) if ABC determines not to proceed with the
transaction, or (ii) if ABC proposes any material change to the terms of this
Agreement.
SECTION 4.6  Compliance with laws; permits. B&R is not now, and has not within
the past five years, been in violation of any provision of any law or order
applicable to B&R or its' provision of services or its properties or assets. 
Neither B&R nor any employee or agent of B&R, directly or indirectly, has made
any payment of funds to any person, or received or retained any funds from any
person in violation of any applicable law.  B&R has (i) all permits required
with respect to the Purchased Assets or the provision of its services; and (ii)
satisfied all material bonding requirements pertaining to its operations under
applicable law.  All such permits may be transferred to ABC in accordance with
applicable law without violation of or loss of benefits under such Permits,
without consent of or notice to any other person, including any governmental
authority.  B&R is not in violation of, nor is there a basis for the revocation
or withdrawal of, any permit.  B&R has performed all obligations expressly set
forth in writing in each permit that by their terms are to be performed on or
before the Closing Date.  No present or pending federal, state or local zoning
or use law, restriction or compliance requirement would materially and adversely
affect the purchased assets or the provision of its services.
SECTION 4.7  Litigation.  Except as set forth in Exhibit F, there is no
proceeding pending or, to the knowledge of B&R, threatened against or affecting
B&R, its' provision of services, or the assets, properties, business or business
prospects of B&R, its' provision of services or relating to or involving the
transactions related to this Agreement, and B&R is not aware of any basis for
any of the foregoing.  B&R is not in default with respect to any order known to
or served upon B&R.
SECTION 4.8  Tax Matters.  B&R has timely filed all tax returns required of B&R
under all laws pertaining to taxes and to which B&R is subject.  B&R has timely
paid all taxes required by law to be paid by B&R, whether or not shown on any
tax return.  All such tax returns are accurate and complete.  No examination or
audit of any tax return of B&R is in progress.  All deficiencies proposed as a
result of any examination or audit of any tax return filed by B&R has been paid
or finally settled and no issue has been raised in any such examination or audit
that, by application of similar principles, reasonably can be expected to result
in the assertion of a deficiency for any other year not so examined or audited. 
There are no liens related to taxes outstanding against any of the Purchased
Assets, other than for taxes not yet due and payable.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF ABC
As of the date of the Closing Date, ABC makes the following representations and
warranties to B&R.
 
5

--------------------------------------------------------------------------------

 
SECTION 5.1  Authority, Power and Capacity.  ABC has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
under this Agreement and to consummate the transaction.  This Agreement has been
duly authorized, executed and delivered by ABC, constitutes the valid and
binding agreement of ABC and is enforceable against ABC in accordance with its
terms.
SECTION 5.2  Conflicts; Consents.
(a)  The execution and delivery by ABC of this Agreement does not, and the
consummation of the transactions associated with this Agreement will not,
violate any provision of the Organizational Documents of ABC; conflict with or
result in a breach of, require a consent, create an event of default (or event
that, with the giving of notice or lapse of time or both, would constitute an
event of default) under, or give any person or entity the right to terminate,
accelerate or modify any obligation or benefit under, any Contract, Lease,
Permit or order to which ABC is a party or by which ABC are bound or affected.
(b)  The execution and delivery by ABC of this Agreement does not, and the
consummation of the transactions associated with this Agreement will not, result
in a violation of, or require the Consent, other action by, or registration,
declaration or filing with or notice to, any Governmental Authority under any
law or order applicable to ABC.  There is no pending or, to ABC's knowledge,
threatened proceeding against ABC before any Governmental Authority, to restrain
or prevent the consummation of the transactions.
SECTION 5.3  Organization and Authority.
(a)  ABC is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Washington.  ABC has all requisite corporate
power and authority to own or lease and operate its properties and assets and to
carry on the provision of its services.
(b)  The Organizational Documents (consisting of the Articles of Incorporation
and all amendments thereto, the Bylaws currently in effect, and all shareholders
agreements among material shareholders or between material shareholders and ABC)
of ABC furnished to B&R for review are accurate and complete.  The minute books,
stock ledgers, stock transfer and similar records of ABC furnished to B&R for
review are accurate and complete.  Such minute books contain the minutes of all
meetings of the shareholders, the boards of directors, and all committees
thereof, of ABC for five years prior to the Closing Date.  Such stock ledgers,
stock transfer and similar records reflect all issuances and registrations of
transfer of all shares of capital stock and the certificates representing all
canceled shares of capital stock have been returned to the stock ledger.
SECTION 5.4  Properties and Assets of ABC.
(a)  No liens.  ABC owns or otherwise has the right to use, free and clear of
all liens and encumbrances, all of the properties and assets, real and personal,
tangible and intangible, now owned or used by ABC to provide its services.
(b)  Intellectual Property.  ABC has the right to use the name "American Brewing
Company" without payment to any person.  ABC owns or possesses adequate licenses
or other rights to use all material intellectual property rights used by ABC to
provide its services ("ABC IPRs").  No affiliate of ABC owns or uses any of the
material ABC IPRs.
 
6

--------------------------------------------------------------------------------

 

 
SECTION 5.5  Exclusivity.
(a)  From the date of execution through April 1, 2015 ("Exclusivity Period"),
ABC hereby covenants and agrees that it will not enter into any public offering,
merger, combination, divestiture, financing, joint venture, sale and/or
acquisition agreement in whatever form, except for agreements in the ordinary
course of business (including, without limitation, joint venture, sale license
or distribution agreements) or enter into any other transaction that would
preclude the consummation of this Agreement.  Notwithstanding the foregoing, the
Exclusivity Period shall immediately terminate (i) if ABC determines not to
proceed with the transaction, or (ii) if ABC proposes any material change to the
terms of this Agreement.
SECTION 5.6  Compliance with laws; Permits. ABC is not now, and has not within
the past five years, been in violation of any provision of any law or order
applicable to ABC or its' provision of services or its properties or assets. 
Neither ABC nor any employee or agent of ABC, directly or indirectly, has made
any payment of funds to any person, or received or retained any funds from any
person in violation of any applicable law.
SECTION 5.7  Litigation.  There is no proceeding pending or, to the knowledge of
ABC, threatened against or affecting ABC, its' provision of services, or the
assets, properties, business or business prospects of ABC, its' provision of
services or relating to or involving the transactions related to this Agreement,
and ABC is not aware of any basis for any of the foregoing.  ABC is not in
default with respect to any order known to or served upon ABC.
SECTION 5.8  Tax Matters.  ABC has timely filed all tax returns required of ABC
under all laws pertaining to taxes and to which ABC is subject.  ABC has timely
paid all taxes required by law to be paid by ABC, whether or not shown on any
tax return.  All such tax returns are accurate and complete.  No examination or
audit of any tax return of ABC is in progress.  All deficiencies proposed as a
result of any examination or audit of any tax return filed by ABC has been paid
or finally settled and no issue has been raised in any such examination or audit
that, by application of similar principles, reasonably can be expected to result
in the assertion of a deficiency for any other year not so examined or audited.
SECTION 5.9  Capitalization. The entire authorized capital stock of ABC consists
of 50,000,000 Common Shares, $0.001 par value, of which 12,740,220 Common Shares
are issued and outstanding and 1,000,000 Preferred Shares, $0.001 par value, of
which 250,000 Series A preferred shares are issued and outstanding and of which
229,807 Series B preferred shares are designated, but none of which are
outstanding.  All of the issued and outstanding ABC Shares have been duly
authorized, are validly issued, fully paid, and non-assessable. There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require ABC to issue, sell, or otherwise cause to become outstanding
any of its capital stock. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to ABC. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the capital stock of ABC.
 
7

--------------------------------------------------------------------------------

 
 
SECTION 5.10  Financial Statements. ABC has filed the following financial
statements (collectively the "Financial Statements") with the Securities and
Exchange Commission:  (i) audited consolidated and unaudited consolidating
balance sheets and statements of income, changes in stockholders' equity, and
cash flow as of and for the fiscal years ended December 31, 2013, and 2012 (the
"Most Recent Fiscal Year End") and quarterly reports on Form 10-Q for each of
the first three calendar quarters for 2014 for ABC and its subsidiaries. The
Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP throughout the periods covered thereby, present fairly the
financial condition of ABC and its subsidiaries as of such dates and the results
of operations of ABC and its subsidiaries for such periods, are correct and
complete, and are consistent with the books and records of ABC and its
subsidiaries (which books and records are correct and complete).
SECTION 5.11  Events Subsequent to Most Recent Fiscal Year End. Since the most
recent fiscal year end, there has not been any material adverse change. Without
limiting the generality of the foregoing, except as set forth at the end of this
Section 5.11, since that date:
(1)  neither ABC nor any of its subsidiaries has sold, leased, transferred, or
assigned any of its assets, tangible or intangible, other than for a fair
consideration in the ordinary course of business;
(ii) neither ABC nor any of its subsidiaries has entered into any agreement,
contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) either involving more than $50,000 or outside the ordinary course
of business;
(iii) no party (including ABC and any of its subsidiaries) has accelerated,
terminated, modified, or cancelled any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) involving
more than $50,000 to which ABC or any of its subsidiaries is a party or by which
any of them is bound;
(iv) neither ABC nor any of its subsidiaries has imposed any liens upon any of
its assets, tangible or intangible;
(v) neither ABC nor any of its subsidiaries has made any capital expenditure (or
series of related capital expenditures) either involving more than $50,000 or
outside the ordinary course of business;
(vi) neither ABC nor any of its subsidiaries has made any capital investment in,
any loan to, or any acquisition of the securities or assets of, any other person
(or series of related capital investments, loans, and acquisitions) either
involving more than $50,000 or outside the ordinary course of business;
(vii) neither ABC nor any of its subsidiaries has issued any note, bond, or
other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation either involving
more than $50,000 singly or $50,000 in the aggregate;
(viii) neither ABC nor any of its subsidiaries has delayed or postponed the
payment of accounts payable and other Liabilities outside the ordinary course of
business;
(ix) neither ABC nor any of its subsidiaries has cancelled, compromised, waived,
or released any right or claim (or series of related rights and claims) either
involving more than $50,000 or outside the ordinary course of business;
(x) neither ABC nor any of its subsidiaries has transferred, assigned, or
granted any license or sublicense of any rights under or with respect to any
Intellectual Property;
(xi) there has been no change made or authorized in the charter or bylaws of any
of ABC and its subsidiaries;
(xii) neither ABC nor any of its subsidiaries has issued, sold, or otherwise
disposed of any of its capital stock, or granted any options, warrants, or other
rights to purchase or obtain (including upon conversion, exchange, or exercise)
any of its capital stock;
(xiii) neither ABC nor any of its subsidiaries has declared, set aside, or paid
any dividend or made any distribution with respect to its capital stock (whether
in cash or in kind) or redeemed, purchased, or otherwise acquired any of its
capital stock;
 
8

--------------------------------------------------------------------------------

 
 
(xiv) neither ABC nor any of its subsidiaries has experienced any damage,
destruction, or loss (whether or not covered by insurance) to its property;
(xv) neither ABC nor any of its subsidiaries has made any loan to, or entered
into any other transaction with, any of its directors, officers, and employees
outside the ordinary course of business;
(xvi) neither ABC nor any of its subsidiaries has entered into or terminated any
employment contract or collective bargaining agreement, written or oral, or
modified the terms of any existing such contract or agreement;
(xvii) neither ABC nor any of its subsidiaries has granted any increase in the
base compensation of any of its directors, officers, and employees outside the
ordinary course of business;
(xviii) neither ABC nor any of its subsidiaries has adopted, amended, modified,
or terminated any bonus, profit sharing, incentive, severance, or other plan,
contract, or commitment for the benefit of any of its directors, officers, and
employees (or taken any such action with respect to any other Employee Benefit
Plan);
(xix) neither ABC nor any of its subsidiaries has made any other change in
employment terms for any of its directors, officers, and employees outside the
ordinary course of business;
(xx) neither ABC nor any of its subsidiaries has made or pledged to make any
charitable or other capital contribution outside the ordinary course of
business;
(xxi) there has not been any other [material] occurrence, event, incident,
action, failure to act, or transaction outside the ordinary course of business
involving ABC or any of its subsidiaries;
(xxii) neither ABC nor any of its subsidiaries has discharged a material
Liability or Lien outside the ordinary course of business;
(xxiii) neither ABC nor any of its subsidiaries has made any loans or advances
of money;
(xxiv) neither ABC nor any of its subsidiaries has disclosed any Confidential
Information; and
(xxv) neither ABC nor any of its subsidiaries has committed to any of the
foregoing.
(2)  On March 25, 2015, and March 31, 2015, ABC entered into two Preferred Stock
Purchase Agreements, where two third parties purchased Series B Preferred Shares
for a total of $260,000, and also received Promissory Notes (non-convertible)
for that same amount.  The shares have not been issued at this time.  On March
26, 2015, ABC entered into a Promissory Note (non-convertible) for an amount of
$50,000.  Finally, on March 31, 2015, ABC entered into a Promissory Note
(non-convertible) for an amount of $50,000.
SECTION 5.12  Undisclosed Liabilities.  Neither ABC nor any of its subsidiaries
has any Liability (and there is no Basis for any present or future   action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against any of them giving rise to any Liability), except for (i) Liabilities
set forth on the face of the most recent balance sheet (rather than in any notes
thereto) and (ii) Liabilities that have arisen after the most recent fiscal
month End in the ordinary course of business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).
 
9

--------------------------------------------------------------------------------

 
 
SECTION 5.13  SEC Reports.  (i) ABC has filed or furnished, as applicable, on a
timely basis all ABC Securities and Exchange Commission ("SEC") filings required
to be made ("Reports") since December 31, 2012. Each of the ABC SEC Reports, at
the time of its filing or being furnished complied, or if not yet filed or
furnished, will comply, in all material respects with the applicable
requirements of the Exchange Act, the Securities Act and the Sarbanes-Oxley Act,
and any rules and regulations promulgated thereunder applicable to the ABC SEC
Reports. As of their respective dates (or, if amended prior to the date hereof,
as of the date of such amendment), the ABC SEC Reports did not, and any ABC SEC
Reports filed with or furnished to the SEC subsequent to the date hereof will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
ARTICLE VI.
COVENANTS
SECTION 6.1  Public Announcements.  ABC shall issue any press releases and file
any forms or disclosure documents as it shall choose or as shall be required by
any regulatory agency, including the Securities and Exchange Commission.  In
addition, B&R agrees to assist ABC with any information requests or production
of documents related to the filing of required disclosure documents and the
completion of an audit of B&R. Both Parties agree that B&R shall not release any
public announcement or press release of this Agreement, and ABC shall have the
sole ability to issue any public announcement or press release related to this
transaction.
SECTION 6.2  Cooperation.
(a)  Subsequent Actions.  If, at any time after the Closing, either Party
considers or is advised that any bill of sale, assignment, assurance or any
other action or thing is necessary or desirable to vest, perfect or confirm of
record or otherwise in the right, title or interest in, to or under any of the
Purchased Assets, then the Parties, and their officers and directors, shall
execute and deliver all other bills of sale, assignments and assurances and to
take and do, all other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such Purchased Assets or related rights, properties or assets or otherwise to
carry out this Agreement and consummate the transactions.  Included in this
Section 6.2(a) shall be the filing of all state, federal and other regulatory
documents necessary for the acquisition.
(b)  Board of Directors.  B&R shall have the right to nominate a person to serve
on ABC's board of directors, and ABC and its primary shareholders will commit to
electing B&R's designee to the board of directors; provided, however, that ABC
shall have the right, in its sole discretion, to accept or reject the person
nominated by B&R to serve on ABC's board of directors.  If ABC rejects a
nominee, B&R may select a different nominee.
(c)  Access to Books and Records.  Subject to any limitations that are required
to preserve any applicable attorney-client privilege, from the execution of the
Term Sheet between the Parties through the Closing Date, each party has
furnished or caused to be furnished to the other party, its counsel and
accountants, upon reasonable request during normal business hours, the
information and assistance relating to such party or its business (including,
the cooperation of officers and employees and reasonable access to books,
records and other data and the right to make copies and extracts therefrom) as
is reasonably necessary to:  (i) facilitate the preparation for or the
prosecution, defense or disposition of any proceeding (other than one by or on
behalf of one party to this Agreement against another party); (ii) prepare and
file any other documents required by Governmental Authority, and (iii) perform
all necessary due diligence in order to satisfy each party relating to the terms
of this Agreement and the covenants set forth herein. 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 6.3  Payment of Taxes Resulting from Sale of Assets.  ABC will pay in a
timely manner all taxes resulting from or payable in connection with the sale of
the Purchased Assets pursuant to this Agreement, regardless of the person on
whom such taxes are imposed by law.
SECTION 6.4  Assignments.  At the Closing or promptly thereafter, as applicable,
to the extent that specific assignments may be necessary or appropriate in
respect of any of the Purchased Assets, and/or to the extent that any of the
Purchased Assets are represented by certificates of title or other documents,
then ABC will execute and deliver to ABC any additional transfer documents, and
shall endorse to and in the name of ABC all certificates of title and other such
documents, as may be necessary or appropriate and requested by ABC to effect the
full transfer to ABC all of the Purchased Assets.
ARTICLE VII.
INDEMNIFICATION
SECTION 7.1  Indemnification by ABC.  ABC shall, indemnify and hold harmless B&R
and its affiliates for all Losses incurred or sustained by B&R or its affiliates
in connection with each and all of the following:
(a)  any inaccuracy in a representation or warranty made by ABC in this
Agreement;
(b)  the breach of any covenant, agreement or obligation of ABC contained in
this Agreement;
(c)  any claim by any person for a brokerage or finder's fee, a commission or
any similar payment based upon any agreement alleged to have been made by the
person or entity ABC or any person acting on behalf of ABC in connection with
the transaction.
SECTION 7.2  Indemnification by B&R.  B&R shall indemnify and hold harmless ABC
for all Losses incurred or sustained by ABC in connection with each and all of
the following:
(a)  any inaccuracy in a representation or warranty made by B&R in this
Agreement;
(b)  the breach of any covenant, agreement or obligation of B&R contained in
this Agreement or any other document contemplated by this Agreement;
(c)  any claim by any person for a brokerage or finder's fee, a commission or
any similar payment based upon any agreement alleged to have been made by the
person or entity B&R or any person acting on behalf of B&R in connection with
the transaction;
ARTICLE VIII.
CONDITIONS PRECEDENT


SECTION 8.1  Conditions Precedent to the Parties' Obligations
 
11

--------------------------------------------------------------------------------

 


The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both ABC and
B&R:


(5)  Consents and Approvals.  The Parties shall have obtained all necessary
consents and approvals of their respective boards of directors, and all
consents, approvals and authorizations required under their respective charter
documents, and all material consents, including any material consents and
waivers by the Parties' respective lenders and other third-parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.


(b)  Absence of Certain Litigation.  No action or proceeding shall be threatened
or pending before any governmental entity or authority which, in the reasonable
opinion of counsel for the parties, is likely to result in a restraint,
prohibition or the obtaining of damages or other relief in connection with this
agreement or the consummation of the transactions contemplated hereby.


(c)  SEC Filings.  If necessary, filing with the SEC of a Form 8-K in order to
properly disclose this transaction, which shall include all financial statements
required to be filed as part of the asset acquisition.


SECTION 8.2  Conditions Precedent to the Obligations of ABC.
The obligations of ABC on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by ABC:


(5)  Consents and Approvals.  B&R shall have obtained all required consents to
the consummation of the transactions contemplated by this Agreement.


(b)  Representations and Warranties.  The representations and warranties by B&R
in this Agreement shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.


(c)  Performance. B&R shall have performed and complied in all material respects
with all agreements to be performed or complied with by either of them pursuant
to this Agreement and the other transaction Documents at or prior to the
Closing.


(d)  Proceedings and Documents.  All corporate, company and other proceedings of
B&R in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to ABC and their counsel, and they shall have
received all such counterpart originals (or certified or other copies) of such
documents as they may reasonably request.


(e)  Material Changes.  Except as contemplated by this Agreement, since the date
hereof, the B&R shall not have suffered a Material Adverse Effect, and, without
limiting the generality of the foregoing, there shall be no pending litigation
to which any of the foregoing is a party which is reasonably likely to have a
Material Adverse Effect on such Party or on the transactions.


(5)  Due Diligence.  ABC shall have completed to its own satisfaction due
diligence in relation to B&R on or before the execution of this Agreement.
 
12

--------------------------------------------------------------------------------

 
 


(g)  Transaction Documents.  B&R shall have executed and delivered all
transaction Documents required to be executed by such Party.


SECTION 8.3  Conditions Precedent to the Obligations of B&R.
The obligations of B&R on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by B&R:


(5)  Consents and Approvals.  ABC shall have obtained all required consents to
the consummation of the transactions contemplated by this Agreement.


(b)  Representations and Warranties.  The representations and warranties by ABC
in this Agreement shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.


(c)  Performance. ABC shall have performed and complied in all material respects
with all agreements to be performed or complied with by either of them pursuant
to this Agreement and the other transaction Documents at or prior to the
Closing.


(d)  Proceedings and Documents.  All corporate, company and other proceedings of
ABC in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to B&R and their counsel, and they shall have
received all such counterpart originals (or certified or other copies) of such
documents as they may reasonably request.


(e)  Material Changes.  Except as contemplated by this Agreement, since the date
hereof, the ABC shall not have suffered a Material Adverse Effect, and, without
limiting the generality of the foregoing, there shall be no pending litigation
to which any of the foregoing is a party which is reasonably likely to have a
Material Adverse Effect on such Party or on the transactions.


(f)  Due Diligence.  B&R shall have completed to its own satisfaction due
diligence in relation to ABC on or before the execution of this Agreement.


(g)  Transaction Documents.  ABC shall have executed and delivered all
transaction Documents required to be executed by such Party.


ARTICLE IX.
TERMINATION


SECTION 9.1  Method of Termination.


Until Closing, this Agreement may be terminated and the transactions may be
abandoned at any time by:


(5)  The mutual written consent of the Parties;
 
13

--------------------------------------------------------------------------------

 
 


(b)  Any Party, if any governmental entity or court of competent jurisdiction
shall have issued an order, decree or ruling or taken any other action (which
order, decree, ruling or other action the Parties shall use their commercially
reasonable best efforts to lift), which restrains, enjoins or otherwise
prohibits the transactions or any of them as contemplated herein and such order,
decree, ruling or other action shall have become final and non-appealable;


(c)  ABC, if B&R shall have breached in any material respect any of its or his
representations, warranties, covenants or other agreements contained in this
Agreement;


(d)  B&R, if ABC shall have breached in any material respect any of its or his
representations, warranties, covenants or other agreements contained in this
Agreement;


(e)  Without any action on the part of the parties if required by applicable law
or if the Closing shall not be consummated by April 1, 2015, unless extended by
written agreement of the parties.  The parties agree and acknowledge that some
actions may need to be taken post-Closing, and any such post-Closing actions
will not be a violation of this section.


SECTION 9.2  Effect of Termination.


If this Agreement is terminated as provided in Section 9.1, written notice of
such termination shall be given by the terminating Party to the other Parties
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of any Party provided, however, that nothing in this Agreement shall
relieve any Party from any liability or obligation with respect to any willful
breach of this Agreement, and termination shall not affect accrued rights or
liabilities of any party at the time of such termination.


ARTICLE X.
CONFIDENTIALITY


Each party will keep confidential all information and documents obtained from
any of the other parties pursuant this agreement (except for any information
disclosed to the public pursuant to a press release authorized by the parties or
for information required to be provided in a filing with the Securities and
Exchange Commission; and in the event the Closing does not occur or this
agreement is terminated for any reason, will promptly return such documents and
all copies of such documents and all notes and other evidence thereof, including
material stored on a computer, and will not use such information for its own
advantage, except to the extent that (i) the information must be disclosed by
law, (ii) the information becomes publicly available by reason other than
disclosure by the party subject to the confidentiality obligation, (iii) the
information is independently developed without use of or reference to the other
party's confidential information, (iv) the information is obtained from another
source not obligated to keep such information confidential, or (v) the
information is already publicly known or known to the receiving party when
disclosed as demonstrated by written documentation in the possession of such
party at such time.


ARTICLE XI.
MISCELLANEOUS
SECTION 11.1  Expenses.  Each party shall pay its own expenses in connection
with the negotiation, preparation and performance of this Agreement and the
consummation of the transactions, including all fees and expenses of investment
bankers, financial advisors, legal counsel, and independent accountants.
 
14

--------------------------------------------------------------------------------

 
 
SECTION 11.2  Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Agreement will be deemed validly
given, made or served if in writing and delivered personally or sent by
certified mail, postage prepaid, or by overnight courier, or by facsimile:
(a)  If to ABC, addressed to:
American Brewing Company, Inc.
Attn: Neil Fallon
180 West Dayton Street
Warehouse 102
Edmonds, WA 98020


with a copy to (which will not constitute notice):


Bart and Associates, LLC
Attn: Ken Bart
8400 East Prentice Avenue
Suite 1500
Greenwood Village, CO 80111
Telephone: (720)-226-7511
Facsimile: (303)-745-1880




(b)  If to B&R, addressed to:
B&R Liquid Adventure, LLC
Attn: Robert L. Tiedemann
3625 Del Amo Boulevard, Suite 385
Torrance, CA 90503
Telephone: (310) 874-0998
Facsimile: (888) 315-9786


with a copy to (which will not constitute notice):


The Business Legal Group
Attn: Russell M. Frandsen
225 S. Lake Avenue
Suite 300
Pasadena, CA 91101
Telephone: (626) 432-7229
Facsimile: (213) 403-5962


or such other address as will be furnished in writing by any party to the
others.
SECTION 11.3  Governing law; Arbitration.  This Agreement will be governed by
and any dispute arising out of or relating to this Agreement will be resolved in
accordance with the laws of the State of California, without giving effect to
conflict of laws principles.  The Parties agree that for all issues arising out
of or in connection with the Asset Purchase Agreement or Exhibits, prior to
seeking any other relief at law or equity, to submit the matter to binding
arbitration in accordance with the rules of the American Arbitration Association
in the State of California.
 
15

--------------------------------------------------------------------------------

 
 
SECTION 11.4  Entire Agreement.  This Agreement, including the Exhibits, any
written amendments to the foregoing, constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede any
previous agreements and understandings between the Parties with respect to such
matters including the Parties' term sheet.  In the event of any conflict between
the provisions of this Agreement, on the one hand, and the provisions of some
other agreement, if any (including the schedules and exhibits thereto), on the
other hand, the provisions of this Agreement will control.
SECTION 11.5  Assignment; Binding Effect.  This Agreement binds and will inure
to the benefit of the parties and their respective successors and permitted
assigns.  Neither party may assign its rights or delegate its obligations under
this Agreement without the prior written consent of the other party, which
consent may not be unreasonably withheld or delayed.
SECTION 11.6  Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed by ABC, and B&R.
SECTION 11.7  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument, and will become
effective when one or more counterparts have been signed by each of the
parties.  This Agreement may be executed by facsimile signature and a facsimile
signature will constitute an original signature for all purposes.
SECTION 11.8  Severability.  In the event any provision, or portion thereof, of
this Agreement is held by a court of competent jurisdiction to be unenforceable
in any jurisdiction, then such portion or provision will be deemed to be
severable as to such jurisdiction (but, to the extent permitted by law, not
elsewhere) and will not affect the remainder of this Agreement, which will
continue in full force and effect.  If any provision of this Agreement is held
to be so broad as to be unenforceable, such provision will be interpreted to be
only as broad as is necessary for it to be enforceable.
SECTION 11.9  Attorneys' Fees.  If the parties litigate or arbitrate any dispute
arising out of or relating to this Agreement, then the prevailing party will be
entitled to recovery of its reasonable attorneys' fees and actual expenses
incurred, in addition to any other relief to which it may be entitled.
SECTION 11.10  Specific Enforcement.  The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.
 
16

--------------------------------------------------------------------------------

 
 
The duly authorized representatives of each party executed this Asset Purchase
Agreement on the date set out in the preamble.
 

  American Brewing Company, Inc.              
Signed:  
/s/ Neil Fallon
   
By: Neil Fallon
   
Title:  President
        B&R Liquid Adventure, LLC              
Signed:  
 /s/ Robert L. Tiedemann
   
By: Robert L. Tiedemann
   
Title: Chief Executive Officer

 
 
 
17

--------------------------------------------------------------------------------

 
 


EXHIBIT A
BILL OF SALE
THIS BILL OF SALE (this "Bill of Sale"), dated as of April 1, 2015, is entered
into by and between American Brewing Company, Inc., a Washington corporation
("ABC"), and B&R Liquid Adventure, LLC, a California limited liability company
("B&R").
ABC and B&R have entered into an Asset Purchase Agreement dated as of the date
hereof (the "Asset Purchase Agreement"). In consideration of the mutual
representations, warranties, covenants and agreements contained in the Asset
Purchase Agreement, the parties agree as follows:
1.  Definitions.  Capitalized terms used herein and not otherwise defined herein
have the meanings given to them in the Asset Purchase Agreement.
2.  Sale of Transferred Assets.  B&R hereby sells, transfers, conveys, assigns
and delivers to ABC all of B&R's right, title and interest in and to all of the
Purchased Assets, free and clear of all liens.
3.  Asset Purchase Agreement.  Nothing in this Bill of Sale, express or implied,
is intended to or shall be construed to supersede, modify, replace, amend,
rescind, waive, expand or limit in any way the rights of the parties under, and
the terms of, the Asset Purchase Agreement.  To the extent that any provision of
this Bill of Sale conflicts or is inconsistent with the terms of the Asset
Purchase Agreement, the Asset Purchase Agreement shall govern, including with
respect to the enforcement of the rights and obligations of the parties to this
Agreement.
4.  Successors and Assigns.  This Bill of Sale shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
5.  Governing law; Submission to Jurisdiction.  This Bill of Sale will be
governed by and any dispute arising out of or relating to this Bill of Sale will
be resolved in accordance with the laws of the State of California, without
giving effect to conflict of laws principles.  The Parties agree that for any
issues arising out of the Asset Purchase Agreement or this Bill of Sale, prior
to seeking any other relief at law or equity, to submit the matter to binding
arbitration in accordance with the rules of the American Arbitration Association
in the state of California.
6.  Counterparts.  This Bill of Sale may be executed in multiple counterparts,
each of which will be deemed an original, but all of which together will
constitute only one agreement.  The signatures of the parties need not appear on
the same counterpart, and delivery of an executed counterpart signature page by
facsimile or portable document format (.pdf) is as effective as executing and
delivering this Bill of Sale in the presence of the other party.
 
 
A-1

--------------------------------------------------------------------------------

 

 
The duly authorized representatives of each party executed this Bill of Sale on
the date set out in the preamble.
 

  American Brewing Company, Inc.              
Signed:  
/s/ Neil Fallon
   
By: Neil Fallon
   
Title:  President
        B&R Liquid Adventure, LLC              
Signed:  
 /s/ Robert L. Tiedemann
   
By: Robert L. Tiedemann
   
Title: Chief Executive Officer

 
 
A-2

--------------------------------------------------------------------------------

 
 




EXHIBIT B


B&R'S INTELLECTUAL PROPERTY RIGHTS


Intellectual property consisting of the Daily Shipping Report software program,
Whole Foods Markets portal data summary software file, trademarks, product
recipes, and descriptions of production processes.







--------------------------------------------------------------------------------

 

 


EXHIBIT C


PURCHASED ASSETS




1. Inventory consisting of raw material ingredients, packaging materials, and
pallets.
2. Work in process consisting of ingredients, packaging materials, and pallets.
3. Finished goods consisting of cases of bottled kombucha products.
4. Fixed assets consisting of bottling line change parts, kegs, alcolizer, keg
washer, miscellaneous brewing equipment, office equipment, including computers,
monitors, desks, and refrigerators.
5. Intellectual property consisting of the Daily Shipping Report software
program, Whole Foods Markets portal data summary software file, trademarks,
product recipes, and descriptions of production processes.
 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT D


ASSUMED LIABILITIES


ABC shall assume liabilities of B&R consisting of $121,416.30 worth of trade
payables, identified as:


 
Current
1 - 30
TOTAL
BSG Wine
274.46
0.00
274.46
CaseStack
9,225.00
6,817.01
16,042.01
Castle & Cooke - Stockton
99.11
642.92
742.03
Castle & Cooke - Vernon
755.65
1,482.59
2,238.24
Crystal Vision Packaging
6,626.96
0.00
6,626.96
Cyba Stevens
3,591.04
0.00
3,591.04
Digital Label Solutions
1,637.65
0.00
1,637.65
Edict Systems, Inc.
55.00
55.00
110.00
G3 Enterprises
3,036.60
0.00
3,036.60
Gamer Packaging, Inc.
29,348.50
15,790.00
45,138.50
Hall's Warehouse Corp.
698.40
216.00
914.40
Lineage Freight Management
2,103.03
0.00
2,103.03
NS Sales
3,000.00
3,000.00
6,000.00
Peachtree Commodities
3,511.96
0.00
3,511.96
RockTenn
3,461.20
3,555.00
7,016.20
Sabinsa Corporation
1,984.22
0.00
1,984.22
Unix
20,449.00
 
20,449.00
 
89,857.78
31,558.52
121,416.30







UNIX CONTRACT –See Assignment Agreement, Exhibit H
 
 

--------------------------------------------------------------------------------

 
 




EXHIBIT E


EXCLUDED ASSETS





1. Accounts receivable originating from invoices created before the end of
business on the Closing Date

2. The right to collect the remaining balance due on the secured loan referenced
in Section 1.4 of the Contract Packaging Agreement between B&R Liquid Adventure
LLC and United Global Packaging, Inc. Dated December 21, 2011.

3. Deposit under office lease agreement.

 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F


EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES


Exceptions Article IV:


Exceptions to Section 4.4(a):


The Assets of B&R are subject to a liens in favor of Lunada Bay Investors,
Pacific Four Investors, Christopher Gutek, and Robert Tiedemann.


Exceptions to Section 4.7:


B&R was sued by Devil's Canyon Brewing Company ("DC").  In a jury trial, DC
obtained a judgment that B&R has paid.  Subsequently, the judge in the case
awarded DC $316,545.20, plus potential interest, in attorney's fees.  B&R has
appealed the judge's award and the appeal is currently pending before the
California Court of Appeal.  The assets of B&R are not encumbered by the judge's
order.

Exceptions to Section 5.4:

Pinnacle Capital Partners, LLC has a  security interest in assets of ABC as
reflected in UCC-1 Financing Statement  File No. 2015-015-3936-9 filed in the
State of Washington.
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT G


SPACE SHARING AGREEMENT
This Space Sharing Agreement is entered into on April 1, 2015, between B&R
Liquid Adventure, LLC, a California limited liability company ("B&R"), and
American Brewing Company, Inc., a Washington corporation ("ABC" ), both of whom
may be referred to individually as "Party" or collectively as "Parties".
RECITALS

A. B&R and ABC have entered into an Asset Purchase Agreement as of April 1,
2015, pursuant to which ABC is acquiring the operating assets of B&R.

B. B&R leases office space from Muller-Mariner LLC, a California limited
liability company ("Landlord"), with premises at 3625 Del Amo Boulevard, Suite
385, Torrance, CA 90503 ("Premises"). The lease ("Lease") expires on February
29, 2016.

C. This Space Sharing Agreement is entered into concurrently with the Asset
Purchase Agreement to allow ABC to share the use the Premises with B&R. ABC has
previously reviewed a copy of the Lease.

Wherefore, in consideration of the premises and covenants contained herein, the
parties agree as follows:

1. B&R shall allow ABC to share the Premises for the time period between April
1, 2015 and September 30, 2015. ABC may use all of the offices and space within
the Premises, except that B&R may use one office on an "as available" basis,
together with the occasional use of the conference room and the use of
incidental storage space.

2. ABC shall abide by all terms of the Lease as if ABC were the lessee under the
Lease.  ABC shall promptly pay to B&R upon request of B&R all amounts that B&R
is required to pay to the Landlord under the Lease as such amounts shall become
due.

3. ABC shall hold B&R harmless and shall indemnify B&R from all claims,
liabilities, judgments, expenses, attorney's fees, costs, advances, and other
matters incurred by B&R or for which B&R shall become liable as a result of
ABC's presence in the Premises.  ABC shall advance to B&R all amounts necessary
to cover such items as they accrue.

4. ABC shall pay all utilities, insurance, janitorial expenses, maintenance and
other costs associated with the Premises for the period April 1, 2015, through
September 30, 2015.

 
G-1

--------------------------------------------------------------------------------

 
 
 

5. ABC and B&R shall work cooperatively and harmoniously to implement the Space
Sharing Agreement. ABC may use the same telephone numbers that B&R currently
uses. ABC and B&R shall work out the protocol for answering telephone inquiries,
for receiving and dividing the mail, for receiving and answering inquiries, and
other items that may arise from the transition of the ownership of the operating
assets from B&R to ABC.

6. B&R may terminate this agreement at any time upon the default of ABC;
provided, however, that B&R shall first give notice to ABC of any default and
ABC shall have five business days within which to cure such default.

7. B&R shall retain the ownership of the deposit held by the Landlord.  If the
Landlord applies all or any part of the deposit to damage to the premises, or
for any other reason, caused by ABC, ABC shall promptly reimburse such amount to
B&R.

8. Article XI of the Asset Purchase Agreement is incorporated into this Space
Sharing Agreement as if fully set forth herein.

In witness whereof, the parties have signed this Security Agreement on the date
set forth above.
 

  American Brewing Company, Inc.              
Signed:  
/s/ Neil Fallon
   
By: Neil Fallon
   
Title:  President
        B&R Liquid Adventure, LLC              
Signed:  
/s/ Robert L. Tiedemann
   
By: Robert L. Tiedemann
   
Title: Chief Executive Officer

 
 
G-2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H


ASSIGNMENT OF CONTRACT
This Assignment of Contract (the "Assignment") is made between B&R Liquid
Adventure, LLC, a California limited liability company ("B&R"), and American
Brewing Company, Inc., a Washington corporation ("ABC") as of April 1, 2015.
A.  B&R and ABC have entered into the Asset Purchase Agreement dated April 1,
2015.
B.  Pursuant to that Asset Purchase Agreement, ABC has agreed to assume the
contract ("Packing Contract") between B&R and Unix Packaging, Inc. ("Unix")
dated December 21, 2011. Unix is the bottler for B&R's kombucha products.
Wherefore, in consideration of the premises and covenants contained herein, the
parties agree as follows:
1.  B&R assigns to ABC the Packing Contract. ABC assumes the Packing Contract
between B&R and Unix.
2.  B&R and Unix have negotiated mutually offsetting payables and have reached
an agreement that Unix will pay B&R $24,000 directly, and this amount shall not
be an asset of ABC.
In witness whereof, the duly authorized representatives of each party executed
this Assignment on April 1, 2015.
 

  American Brewing Company, Inc.              
Signed:  
/s/ Neil Fallon
   
By: Neil Fallon
   
Title:  President
        B&R Liquid Adventure, LLC              
Signed:  
/s/ Robert L. Tiedemann
   
By: Robert L. Tiedemann
   
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
 


 CONSENT TO ASSIGNMENT OF PACKING CONTRACT



1. Unix Packaging, Inc. ("Unix") hereby consents to the assignment to American
Brewing Company, Inc., a Washington corporation ("ABC") of the contract
("Packing Contract") between B&R Liquid Adventure LLC ("B&R") and Unix dated
December 21, 2011, as per Section 21.1 thereof.

2. Unix shall have the right to use the tanks in the fermentation room when ABC
does not have need of the tanks.  However, Unix shall give ABC at least one
week's notice before using the tanks and Unix may use the tanks only so long as
ABC does not need to use the tanks.

3. ABC shall have exclusive use of the tanks in the fermentation room when ABC
is preparing for a bottling run and during the bottling run itself.

4. ABC shall have the right to disapprove of a client of Unix that desires to
use the tanks in the fermentation room.

5. ABC shall have the use of the 6,000 gallon tank in the batching room if Unix
is not using the tank. However, ABC shall give Unix at least one week's notice
before using the tank and ABC may use the tank only so long as Unix does not
need to use the tank.

 

  American Brewing Company, Inc.              
Signed:  
/s/ Neil Fallon
   
By: Neil Fallon
   
Title:  President
        Unix Packaging, Inc.              
Signed:  
/s/ Bobby Melamed
   
By: Bobby Melamed
   
Title: Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------



 